Per Curiam.

Respondent has been found guilty by an Official Referee of converting the funds of his client, procuring false notarizations and making misrepresentations with respect to the receipt and disposition of the moneys converted by him. The record sustains the report of the Official Referee. It reveals, however, that as soon as a formal complaint was filed with the petitioner the respondent paid his client the entire sum of $550 which he had collected in her behalf. He did not withhold anything in payment of his disbursements or fee for the services rendered by him. There are other mitigating facts and circumstances which lead the members of this court to conclude that a suspension of one year is the proper punishment to impose.
The motion to confirm the report of the Official Referee is granted, the respondent is found guilty of professional misconduct and he should be suspended from practice for the period of one year.
Glennon, J. P., Dore, Callahan, Van Voorhis and Shientag, JJ., concur.
Respondent suspended for one year.